RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

              Commonwealth of Kentucky
                         Court of Appeals

                             NO. 2021-CA-1126-MR


LUM ENTERPRISES, LLC                                                APPELLANT



                 APPEAL FROM SPENCER CIRCUIT COURT
v.              HONORABLE CHARLES R. HICKMAN, JUDGE
                        ACTION NO. 21-CI-00005


RUTH MITCHELL AND
JOHN MITCHELL                                                        APPELLEES



                                  OPINION
                           AFFIRMING IN PART AND
                             VACATING IN PART

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Lum Enterprises, LLC (“Lum LLC”) appeals from

the Spencer Circuit Court’s grant of default judgment to Ruth and John Mitchell.

Upon review, we affirm the judgment as to Lum LLC and vacate that portion of

the judgment piercing the corporate veil and imposing liability on the principal of

the LLC.
             Lum LLC has a single member, John W. Lum. On October 13, 2018,

Lum LLC contracted with the Mitchells to build a house on their property in

Taylorsville, Kentucky. Lum LLC began construction on March 23, 2019, and

stopped on December 5, 2019. According to Lum LLC, the Mitchells breached the

contract by failing to pay for materials and labor. On January 10, 2020, Lum LLC

filed a statement and notice of a mechanic’s and materialman’s lien against the

property. On January 8, 2021, Lum LLC filed a complaint against the Mitchells

and The Peoples Bank, Taylorsville, seeking the sale of the property and judgment

in the amount of $47,752 plus interest and attorney’s fees. The Mitchells filed an

answer and counterclaim on January 19, 2021. In their counterclaim, they alleged

that Lum LLC had breached the contract by failing to complete the work on their

house in a timely and workmanlike manner and had wrongfully and intentionally

filed the lien against their property. They alleged slander of title and violations of

the Kentucky Consumer Protection Act. Their counterclaim sought a declaration

that Lum LLC had no claim to their property, a release of the lien, and

compensatory and punitive damages. Lum LLC was represented by counsel but

failed to file an answer to the counterclaim. Shortly thereafter, the Mitchells

served written interrogatories and requests for production of documents on Lum

LLC through counsel. Lum LLC again did not respond.




                                          -2-
             On April 2, 2021, the Mitchells filed a motion for default judgment

and to deem the requests for admissions admitted pursuant to Kentucky Rules of

Civil Procedure (CR) 36.01(2). The motion for default judgment stated that the

“Plaintiff, Lum Enterprises, LLC was administratively dissolved on October 8,

2020. As a result, the LLC owner, John W. Lum, is responsible for all claims

relating to the LLC pursuant to [Kentucky Revised Statutes] KRS 275.150 because

the immunity is extinguished, which entitles the Defendants to judgment against

Lum, individually.” The motion requested default judgment against the LLC and

John W. Lum, individually, jointly, and severally. Neither John W. Lum nor Lum

LLC responded to the motion for default judgment.

             The trial court entered an order on April 8, 2021, releasing the lien

and granting default judgment to the Mitchells. On April 21, 2021, the trial court

ordered the admissions admitted and set the case for a trial on damages on May 19,

2021.

             On May 19, 2021, counsel for the Mitchells tendered a folder of

exhibits as their proof of damages. Counsel for Lum LLC was present and asked

for time to review the exhibits. The trial court granted a continuance and the

hearing on damages was held via Zoom on June 9, 2021. The trial court thereafter

entered findings of fact, conclusions of law, and judgment in favor of the Mitchells

in the amount of $96,857.34 plus $8,513.20 in attorney’s fees.


                                         -3-
             In its judgment, the trial court held John W. Lum personally liable for

all the damages, stating: “In view of the fact that the Plaintiff [the LLC] is not a

legal entity and has never been reinstated, the protections of [Kentucky Revised

Statutes] KRS 275.150 are unavailable and the principal, John W. Lum, is

responsible for all damages to the Defendants, John and Ruth Mitchell.” This

conclusion was based on the history of Lum Enterprises, LLC, which was

administratively dissolved by the Kentucky Secretary of State in October 2018 (it

is unclear whether this dissolution occurred before or after the formation of the

contract with the Mitchells) and reinstated in May 2019. It was administratively

dissolved again on October 8, 2020, and reinstated on August 6, 2021. Thus, the

LLC was in good standing at the time Lum LLC filed the lien, but was not active

on the date of the filing of the complaint.

             Lum LLC thereafter filed a series of motions, including a motion to

set aside the default judgment, arguing that the failure to respond to the requests

for admissions and the failure to answer the counterclaim were wholly attributable

to counsel’s incompetence; that the Mitchells would not suffer prejudice if they

had to litigate their claims; and that Lum LLC had valid claims and defenses that

were never heard on the merits. Lum LLC also filed a motion to alter, amend, or

vacate the judgment, specifically to strike the portion of the judgment finding John

W. Lum personally liable for damages. The motion argued that “the acts and


                                          -4-
omissions which formed the basis of liability were undertaken by John Lum acting

as member/manager of Lum Enterprises, LLC as he was in good standing with the

Secretary of State at all times relevant to those acts.” The motion further argued

that the fact the LLC was later administratively dissolved had no bearing on his

immunity from liability for those acts undertaken while the company was active.

The trial court summarily denied the motions and this appeal followed.

             A judgment by default may be obtained against a party who “has

failed to plead or otherwise defend” as provided by the rules. CR 55.01. CR 55.02

provides that a default judgment may for “good cause” be set aside in accordance

with CR 60.02. To show good cause, a party must demonstrate “(1) a valid excuse

for the default; (2) a meritorious defense to the claim; and (3) absence of prejudice

to the non-defaulting party.” Statewide Environmental Services, Inc. v. Fifth Third

Bank, 352 S.W.3d 927, 931 (Ky. App. 2011) (citations omitted). “Although

default judgments are not favored, a trial court is vested with broad discretion

when considering motions to set them aside, and an appellate court will not

overturn the trial court’s decision absent a showing that the trial court abused its

discretion.” PNC Bank, N.A. v. Citizens Bank of Northern Kentucky, Inc., 139

S.W.3d 527, 530 (Ky. App. 2003). The test for abuse of discretion is whether the

trial court’s decision was “arbitrary, unreasonable, unfair or unsupported by sound




                                          -5-
legal principles.” First Horizon Home Loan Corp. v. Barbanel, 290 S.W.3d 686,

688 (Ky. App. 2009).

             In reference to the first factor, the LLC contends that the failure to

respond to the Mitchells’ counterclaim and discovery requests was entirely

attributable to the LLC’s attorney and therefore it has shown a valid excuse for the

default. But “[c]arelessness by a party or his attorney [in responding to a

complaint and summons] is not reason enough to set an entry [of default judgment]

aside.” Statewide Environmental Services, Inc. v. Fifth Third Bank, 352 S.W.3d

927, 931 (Ky. App. 2011) (quoting Perry v. Central Bank & Trust Co., 812 S.W.2d

166, 170 (Ky. App. 1991)). The LLC commenced this litigation by filing the lien

against the property and then the complaint against the Mitchells. The Mitchells

timely filed an answer and counterclaims. The LLC claims that good faith

attempts were made to check on the litigation and trust was placed in the LLC’s

attorney to provide updates and to respond to the filings, but no tangible evidence

is offered to support this contention. In any event, “[n]egligence of an attorney is

imputable to the client and is not a ground for relief under CR 59.01(c) or CR

60.02(a) or (f).” Vanhook v. Stanford-Lincoln County Rescue Squad, Inc., 678

S.W.2d 797, 799 (Ky. App. 1984). “A litigant may not employ an attorney and

then wash his hands of all responsibility. The law demands the exercise of due




                                          -6-
diligence by the client as well as by his attorney in the prosecution or defense of

litigation.” Gorin v. Gorin, 292 Ky. 562, 167 S.W.2d 52, 55 (Ky. 1942).

             As to the second factor, the LLC claims that a meritorious defense to

the Mitchells’ counterclaims is evidenced by the fact that the LLC initiated the

litigation by seeking to foreclose on the mechanic’s lien, and that the position and

defenses of the LLC were made offensively and defensively clear. The nature of

these defenses is not specified, however, nor how these defenses would justify

setting aside the default judgment.

             Finally, the third factor requires a showing that setting aside the

default judgment would not prejudice the Mitchells. The LLC relies on a federal

opinion which states that a mere delay in satisfying the plaintiffs’ claim does not

constitute sufficient prejudice to require the denial of a motion to set aside the

default judgment. Keegel v. Key West & Caribbean Trading Co., Inc., 627 F.2d

372, 374 (D.C. Cir. 1980). In Keegel, the plaintiff did not inform the court that he

had indicated in a letter to the defendants a willingness to accept as timely a late

answer. The court entered a default judgment based on its ignorance of this

agreement. There was no such understanding or agreement between the LLC and

the Mitchells nor did the trial court enter default judgment based on a mistake. If

the default judgment was set aside, the Mitchells would incur the prejudice of

additional costs, attorney’s fees, and delay in a matter that was initiated by the


                                          -7-
LLC filing the lien against their property over fourteen months before the entry of

the default judgment.

             In sum, the LLC has not demonstrated the presence of the three

factors necessary to show good cause to set aside the default judgment.

             Additionally, the LLC argues that the trial court erred when it denied

its motion to withdraw the admissions deemed admitted under CR 36.01. The LLC

contends that because Lum was not personally served with the admissions, which

were served on counsel who failed to notify him or to respond, the trial court

abused its discretion in denying the motion.

             [Lum] voluntarily chose this attorney as his
             representative in the action, and he cannot now avoid the
             consequences of the acts or omissions of this freely
             selected agent. Any other notion would be wholly
             inconsistent with our system of representative litigation,
             in which each party is deemed bound by the acts of his
             lawyer-agent and is considered to have notice of all facts,
             notice of which can be charged upon the attorney.

Link v. Wabash R. Co., 370 U.S. 626, 633-634, 82 S. Ct. 1386, 1390, 8 L. Ed. 2d

734 (1962) (internal quotation marks omitted). The trial court acted in full

accordance with the provisions of CR 36.01 and did not abuse its discretion in

denying the motion to withdraw the admissions.

             The trial court did err as a matter of law, however, in holding John W.

Lum individually liable for the damages. It pierced the corporate veil based on its




                                         -8-
determination that the LLC was not a legal entity because it was administratively

dissolved and never reinstated.

             But the trial court’s legal conclusion that Lum LLC is not a legal

entity, based on these facts, is erroneous. Administrative dissolution of an LLC,

which now occurs pursuant to KRS 14A.7-020, does not mean the entity no longer

exists. “An entity administratively dissolved continues its existence but shall not

carry on any business except that necessary to wind up and liquidate its business

and affairs. . . .[and t]he administrative dissolution of an entity shall not terminate

the authority of its registered agent.” KRS 14A.7-020. The same principle of law

is repeated in KRS Chapter 275 governing LLCs: “A dissolved limited liability

company shall continue its existence but shall not carry on any business except that

appropriate to wind up and liquidate its business and affairs, including . . . (a)

Collecting its assets; . . . and (e) Doing every other act necessary to wind up and

liquidate its business and affairs.” KRS 275.300(2).

             Was the LLC’s action against the Mitchells brought to liquidate its

business and affairs? There appears to be no proof one way or the other.

However, if not, there is still time for John W. Lum to reinstate the LLC. “[A]

member of a limited liability company enjoys statutory immunity from liability

under KRS 275.150 for actions taken during a period of administrative dissolution




                                          -9-
so long as the company is reinstated before a final judgment is rendered against the

member.” Pannell v. Shannon, 425 S.W.3d 58, 67 (Ky. 2014).

             Because the trial court erred as a matter of law in piercing the

corporate veil to impose liability on John W. Lum individually, that portion of its

judgment is void.

             For the foregoing reasons, the Spencer Circuit Court did not abuse its

discretion in denying the motion to set aside the default judgment in favor of the

Mitchells, and its findings of fact, conclusions of law, and judgment are affirmed

as to the LLC. Insofar as the judgment pierces the corporate veil to impose

liability on John W. Lum individually, it is vacated.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Georgia L. Hensley                        Gregg Y. Neal
Louisville, Kentucky                      Shelbyville, Kentucky




                                        -10-